Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 1 Of 6

 

Exhibit C

 

Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 2 Of 6

c)

NOTICE OF INTENT T() INITIATE ARBITRATION

November 9, 2018

RE: q Chiiotle Mexican Grill, Inc.
Reference #: 1

Sent Email and U.S. Mail
Dear Parties:

JAMS has received a Demand for Arbitration in the above-referenced matter pursuant to a mandatory pre-dispute
arbitration clause contained in a contract between the parties_

Pursuant to the parties’ pre-dispute arbitration agreement and JAMS policy, this arbitration shall be conducted in
accordance with the JAMS Employment Arbitration Ru]es and Procedures. It is important to familiarize yourself with
the arbitration rules. A copy of these rules can be obtained by visiting our website at www.jarnsadr.com.

The Claimant has submitted $400.00 of the Filing Fee. Under the enclosed JAMS Policy on Ernployment Arbitration
Minimum Standards, the Respondent must pay the remaining $1, 100 of the Filing Fee.

Upon receipt of the remaining Filing Fees from Respondent, JAMS will formally commence this matter and proceed
with the arbitrator selection process.

Contact me at 612-332-8225 or dlewis@j amsadr.com if you have questions

Sincerely,
/CQ%M¢¢/M

Debra Lewis
Senior Case Manager

Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 3 Of 6

§ERVICE LI§T

ease Name: _vs. chipotle Mexican Grill, lnc.
Reference #: lm
Panelist: I-JAMS, JAMS ,

Hear Type:
Case 'Iype:

Arbitration

Employment

 

Willigms Law Firm

Kent M. W”llliams C|aimant
1632 Homestead Trai| Phone: 763-473~1383
Long Lal<el MN 55356 Fax: 651-639-1551
williamslawmn@gmai|.com
Party Represented:
Carter Hi nce

Mes§ner Reeves, LLP

John K. Shunk Respondent

1430 Wynkoop St. Phone: 303-623-1800
Suite 300 Fax: 303-623-0552
Denver, 00 80202

jshunk@messner.com

Assistant's Email: jmontoya@messner.com

Party Represented:
Chipotle Mexican Gri||l |nc.

Thomas R. Blackburn Respondent
1430 Wynkoop St. Phone: 303-623-1800
Suite 300 Fax: 303-623-0552

Denver, CO 80202
tb|ackbum@messner.com

Party Represented:
Chipotle Mexican Gri||l |nc.

Kendra N. Beckwith Respondent
1430 Wynkoop St. Phone: 303-623-1800
Suite 300 Fax: 303-623-0552
Denver, CO 80202
kbeekwith@messner.com

Party Represented:

Chipotle Mexican Gril|l |nc.

11!8!20‘|8

 

Page 1 0}"}r

Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 4 Oi 6

. ims .‘

PO"CV On Employmenr Arbitraiion Minimum standards of`Ft-rocee ' ' ~

 

JAMS Pollcy on Employment Arbitratlon
Hinlmum Standards of Procedural Falrness

Effacfl`tte Juiy 15, 2009

nominee .ralvis shipley-ment Arbaransn minimum standards in Pol= Fermat 'E

This document presents the principles and policies of JAMS on the use of arbitration for resolving
employment-related disputes. These policies include the Mnimum Slandards of Procedural Fairness.
which app|yto arbitrations based on pre-dispute agreements that are required as a condition of

em plcyment. JAMS will administer m andatorysrbitrations in em ployrnent cases only if the arbitration
provision complies with JAMS Mnimum Standards.

JAMS continues to urge employers and employees to use, atthe earliest point pcssible. mediation and
other ADR processes that encourage consensual resolution of disputes in a fair. affordable and efficient
manner. We also recommend that ern players consult with counsel when considering, dratiing or
implementing pre-dispute arbitration clauses that relate to statutory em ployrnent claims.

A. Preference for Medietlon and Voluntary Arbltralion

JAl'viB encourages the use of mediation and of voluntary arbitration that is ncta condition of initial or
continued employm ent_ JA|vtS does not take a position on the enforceabilityofcondition-of-ernployment
arbitration clauses. but it monitors developments in couris. legislatures and regulatoryagencies
consenting the enforceabilityof the clauses. ifcourts hile dennitively'that such clauses are
unenforceable, or if laws or regulations proscribe weir use, JAMS will com plywlth the rulings or laws in
the applicable cases orjurisdictions. Absentsuch proscriptions, JAMS accepts arbitration assignments
based on condition-of-emp|oyment clauses (provided the Mnim um Standards are met) but does not
encourage the use cfsuch clauses.

B. Mini'num Standerds of Frocedurai Fairness

if an arbitration is based on a clause or agreement that is required as a condition ofemployrnent, JAMS
will accept the assignmenton|y if the proceeding complies with the Minlmum Standands ofProcedurel
Fairness for Em ployment Arbltretion.

Standard No. 1: N| Remedles Avallable

Nl remedies that would be available under the applicable law in a court proceeding, including attomeys
fees and exemplarydamages, as weil as statutes of limitations, must remain available in the arbitration.
Post-arbitraiion remedies, it any, m ust remain available in an employee.

Comment.'This standard does not make any change in the remedies available. lis purpose is to ensure
that the remedies available in arbitrations and court proceedings are the same. JAMS does not object ii
an employer chooses to limit its own post-arbitration remedies

Stendard No. 2: A!bltrator Neutrellty‘
The arbiu'ator{s} must be neutra|. and an_ employee must have the rightlio participate in the selection of
the arbitrator(s).

Standard No. 3: Representatlon by C-ounsel
The agreement orclause must provide that an employee has the lightto be represented bycounsel.
Nothing in the clause cr procedures may discourage the use of counsel.

Standard No. 4: Access to lnformat|onfDiscovery
The procedures must provide foran exchange of core information priorto the arbitration.

Comment: Generally, this discovery should include et least {a) exchange of relevant documents, (b)
identitication of witnesses and (c) one deposition lar each side, i.e., ofthe employee and cfa supervisor
or other decision-maker cf the em ployer. Oiher discovery should be available attire arbitrators
discretion.

Standard No. 5: Presentation of Ev'ldence
Atthe arbitration hearing, both the employee and the employer must have the rightto {a} present proof,
through testimony and docum entaryevidence, and {b) cross-emmine witnesses .

Employment Arbitration Minimum Standards| JAMS Mediat|on, Arbitratlon. ADR Services

https:llwww.jamldr.comi'emp|oyment-minimum-standards~‘
Page 1 of 2

 

Why JAMS?

JAMS mediators and arbitrate
resolve cases ranging in slze.
com pieirity. typically achieving
etiicienllyend cost effective|yi
liiigation. JAMS neutrals are s
altemative dispute resolution

processes including mediatic
s pecia| master, discovery role
neutral. and dispute review br

Contacl Lls

Sul:rmlt a Case

Employment Ruies & Proced
Comp|ete List of Rules 81

Emp|oyrnent Ciauses

JAMS Employment Practlce l

Employmenl Practice Bror

Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 5 Oi 6

Standard No. 6: Costs and Location Must Not Prec|t.tde Access toArbitration

An employee's access to arbitration must not be precluded bythe employees inability|so payanycosts
or bythe location ofthe arbitraticn. The onlylee thatan employee maybe required to payis JAMS‘inilia|
Case Management Fee. r-‘ll| other costs must be borne bythe company, including anyadditional JAMS
Case Management Fee and all professional fees for the arbitratcr‘s senrices. |n Ca|ifomia, the
arbitration provision may not require an employee who does not prevail to pay/the fees and costs
incurred bylhe opposing party.

Comment.'JNv'lS does not preclude en employee ii'om contributing to administrative and arbitrator fees
and e)q:enses.

Standard No. 72 Mutua||ty

JAMS will not administer arbitrations pursuantto clauses that lack mutualityA Both the employer and the
employee must have the same obligation {eilher to arbitrate or go to court} with respect to the same
kinds ofclaims.

Standard No. 8: Written Awards

An arbitration award will consist of a written statement signed byl.he Arbitrator regarding the disposition
ofeach claim and the reliel, ifany, awarded as to each claim. The Arbitratsor will also provide a concise
written statementofthe reasons forthe Award, stating the essential findings and conclusions on which
the award is bas ed.

won

IfJAMS becomes aware that an arbitration clause or procedure does not complywith the Mnfmum
Standards, iiwill nolilythe employer ofthe Minirnurn Standards and inform the employer thatthe
arbitration demand will not be accepted unless there is lull compliance with those standards in
assessing whether the standards are metand whetherto accept the arbitration assignment JAMS. as
the ADR provider, will limit its lnquirytc a facial review ofthe clause or procedure. ll a factual inquiryis
required, for example, to determine compliance with Minimum Standerds, it must be conducted byan
arbitrator or court

C. Cluestlons about Enforcemerrt and Arbltrab|llty

lla partycontests the enforceabilityofa pre-dispute arbitration agreementthat was required as a
condition ofemp|oyrnent. and ifoompllance with the lv‘linimum Standards is in queslicn, JAMS will, if
given notice ofthe dispute, defer administering the arbitration for a reasonable period oftime to allow
the contesting partytc seek a judicial ruling on the issue. JAMS will complywith thaliudicial
detenninalicn. lithere is no judicial determination within a reasonable period ofiime, JAMS will resolve
questions ofarbitrabilily under the applicable JAMS Arbitralion Rules and Procedures for Emp|oyment
Disputes,

D.Dther

Parties to an employrnentarbilration maychoose totollow the Arbitration Ru|es and Procedures for
EmploymentDisputes thatwere developed by JAMS.These Ru|es and Procedures exceed the Mnimum
Standards byproviding further procedural protections, including additional discoveryand an optional
appeal process. to ali parties in an em ployrnentarbltration.

JAMS is committed to ensuring that all staffwho work on employment-related dispute resolution issues
are aware ofthese principles and policies. internal controls are used to ensure knowledge and
compliance bythe siafl. and to ensure that the company/s marketing activities in the employmentarea
do not give rise to anyactual or perceived conliict oftnterest on the partotJANlS or its neutra|s.

Note: These Mlnirnum Standards do not apply if the agreement to arbitrate was individually
negotiated by the employee and employer, or lfthe employee was represented or advised by
counsel during the negotiations

(c) Copyright 2009 JAMS. Al| rights reserved.

Employment Arbitration Minimum Standards| JAMS Mediation. Arbitration. ADR Services
https'llwww.jarnsadr.comlemplcyment-rninimum-standardst
page 2 of 2

Case 1:14-cV-02612-.]LK Document 211-3 Filed 11/14/18 USDC Co|orado Page 6 Oi 6

PROOF OF SERVICE BY E_MAIL & U.S. MAIL

Rs: _r chipone Mexican olin inc_
Reference No. 1_?

l, Mandy Foster, not a party to the within action, hereby declare that on Novembcr 9, 2018, I served
the attached Notice of latent on the parties in the within action by Email and by depositing true copies thereof
enclosed in sealed envelopes with postage thereon fully prepajd, in the United States Mail, at Minneapclis,

MINNESOTA, addressed as follows:

Kent M. Williams Esq. Ms. Kendra N. Beckwith
Williams Law Firm John K. Shunk Esq.
1632 Homestead Trail Mr. Thomas R. Blackbum
Long Lake, MN 55356 Messner Reeves, LLP
Phone: 763-473-] 383 1430 Wynkoop St.
williamslawmn@gmail.com Suite 300
Parties Represented: Denver, CO 80202
Carter Hince Phone: 303-623-] 800
kbeckwith@messner.com
j shunk@messner.com
tblackburn@messner.com
Parties Represented:

Chipotle Mexican Grill, lnc.

I declare under penalty of perjury the foregoing to be true and correct Exccuted at Minncapolis,

MINNESOTA on November 9, 2018.

Mandy F oster
AFoster@iamsadr.com

